Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 09/29/2021 that has been entered and made of record. 
Priority
2.	No Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/29/2021 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
		Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of allowed application 16/394,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on application 16/394,316 filed on 04/25/2019. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 17/449,377
Allowed application 16/394,316
Patent: 11,138,379
 1. A method comprising: obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first audio captured by the first device and second audio captured by the second device; identifying one or more first characteristics of the first audio captured by the first device obtaining a transcription of the second audio captured by the second device;
identifying one or more first words in the transcription indicating the first user lacks understanding of the second audio; and based on the one or more first characteristics of the first audio and the one or more first words, determining an accuracy of the transcription of the second audio.


2. The method of claim 1, wherein the first audio includes first speech of the first user and the first characteristics of the first audio include: a tone, a volume, a pitch, an inflection, a timbre, or a speed of the first speech.

3. The method of claim 1, further comprising: obtaining a second transcription of the first audio; and identifying one or more second words in the second transcription indicating the first user lacks understanding of the second audio, wherein the accuracy of the transcription of the second audio is determined further based on the second words. 

4. The method of claim 1, further comprising identifying one or more second characteristics of the second audio, wherein determining the accuracy of the transcription of the second audio is further based on the one or more second characteristics of the second audio.

5. The method of claim 1, wherein the one or more first characteristics of the first audio are identified at a first time, the method further comprising: identifying one or more second characteristics of the first audio at a second time different than the first time; and determining a difference between the one or more first characteristics and the one or more second characteristics, wherein the accuracy of the transcription of the second audio is determined based on the determined difference.
6. The method of claim 1, further comprising obtaining one or more characteristics of sound in an environment of the first user, wherein the determining the accuracy of the transcription of the second audio is further based on the one or more characteristics of the sound in the environment. 



7. The method of claim 1, further comprising determining a topic of the communication session, wherein the determining the accuracy of the transcription of the second audio is further based on the topic. 






8. A method comprising: obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first audio captured by the first device and second audio captured by the second device; identifying one or more first characteristics of the first audio captured by the first device; obtaining a transcription of the second audio captured by the second device; and based on the one or more first characteristics of the first audio, determining an accuracy of the transcription of the second audio.





9. The method of claim 8, wherein the first audio includes first speech of the first user and the first characteristics of the first audio include: a tone, a volume, a pitch, an inflection, a timbre, or a speed of the first speech.
10. The method of claim 8, further comprising: obtaining a transcription of the first audio; and identifying one or more words in the second transcription indicating the first user lacks understanding of the second audio, wherein the accuracy of the transcription of the second audio is determined further based on the one or more words.



11. The method of claim 8, wherein the one or more first characteristics of the first audio are identified at a first time, the method further comprising: identifying one or more second characteristics of the first audio at a second time different than the first time; and determining a difference between the one or more first characteristics and the one or more second characteristic, wherein the accuracy of the transcription of the second audio is determined based on the determined difference.
12. The method of claim 8, further comprising obtaining one or more characteristics of sound in an environment of the first user, wherein the determining the accuracy of the transcription of the second audio is further based on the one or more characteristics of the sound in the environment.
13. The method of claim 8, further comprising determining a topic of the communication session, wherein the determining the accuracy of the transcription of the second audio is further based on the topic.




14. A system comprising: one or more processors; and one or more non-transitory computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, the operations comprising: obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first audio captured by the first device and second audio captured by the second device; identifying one or more first characteristics of the first audio captured by the first device; obtaining a transcription of the second audio captured by the second device; identifying one or more first words in the transcription indicating the first user lacks understanding of the second audio; and based on the one or more first characteristics of the first audio and the one or more first words, determining an accuracy of the transcription of the second audio.



15. | The system of claim 14, wherein the first audio includes first speech of the first user and the first characteristics of the first audio include: a tone, a volume, a pitch, an inflection, a timbre, or a speed of the first speech.
16. The system of claim 14, wherein the operations further comprise: obtaining a second transcription of the first audio; and identifying one or more second words in the second transcription indicating the first user lacks understanding of the second audio, wherein the accuracy of the transcription of the second audio is determined further based on the second words.

17. The system of claim 14, wherein the operations further comprise identifying one or more second characteristics of the second audio, wherein determining the accuracy of the transcription of the second audio 1s further based on the one or more second characteristics of the second audio.

18. The system of claim 14, wherein the one or more first characteristics of the first audio are identified at a first time, the operations further comprising: identifying one or more second characteristics of the first audio at a second time different than the first time; and determining a difference between the one or more first characteristics and the one or more second characteristics, wherein the accuracy of the transcription of the second audio is determined based on the determined difference.
19. The system of claim 14, wherein the operations further comprise obtaining one or more characteristics of sound in an environment of the first user, wherein the determining the accuracy of the transcription of the second audio is further based on the one or more characteristics of the sound in the environment.


20. The system of claim 14, wherein the operations further comprise determining a topic of the communication session, wherein the determining the accuracy of the transcription of the second audio is further based on the topic.

1. (Currently amended) A method comprising: obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first speech of the first user and second speech of the second user; obtaining a transcription of the second speech of the second user; identifying one or more first sound characteristics of the first speech  of the first user;
identifying one or more first words in the transcription indicating a lack of understanding of the first user of the second speech; based on the one or more first sound characteristics, determining an experienced emotion of the first user; and based on the experienced emotion and the one or more first words, determining an accuracy of the transcription of the second speech.
2. (Original) The method of claim 1, wherein the first sound characteristics of the first speech include: a tone, a volume, a pitch, an inflection, a timbre, or a speed of the first speech.

3. (Currently amended) The method of claim 1, further comprising: obtaining a second transcription of the first speech of the first user; andidentifying one or more second words in the second transcription indicating a lack of understanding of the first user of the second speech, wherein the accuracy of the transcription of the second speech is determined further based on the second words.
4, (Currently amended) The method of claim 1, further comprising: identifying one or more second sound characteristics of the second speech,  wherein determining the accuracy of the transcription of the second speech is further based on the one or more second sound characteristics. 
5. (Original) The method of claim 1, further comprising: obtaining image data of the communication session between the first device of the first user and the second device of the second user, the image data including images of the first user; and identifying one or more facial expressions of the first user in the image data, wherein determining the experienced emotion of the first user is further based on the one or more facial expressions.
6. (Original) The method of claim 5, further comprising: determining, based on the image data, the first user is not viewing the transcription during a first duration of time; and determining, based on the image data, the first user is viewing the transcription during a second duration of time, wherein determining the accuracy of the transcription of the second speech comprises determining the accuracy of the transcription during the second duration of time but not during the first duration of time.
7. (Original) The method of claim 1, further comprising: determining a first topic of the communication session; based on the first topic, identifying an expected emotion for the first user; and based on the expected emotion and the experienced emotion, determining an unexpected emotion of the first user, wherein determining the accuracy of the transcription of the second speech is further based on the unexpected emotion.
88. (Original) A method comprising: obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first speech of the first user; obtaining a transcription of the communication session; determining a first topic of the communication session; based on the first topic, identifying an expected emotion for the first user; obtaining one or more first sound characteristics of the first speech; based on the one or more first sound characteristics, determining an experienced emotion of the first user; based on the expected emotion and the experienced emotion, determining an unexpected emotion of the first user; and based on the unexpected emotion, determining an accuracy of the transcription.
9. (Original) The method of claim 8, wherein the first sound characteristics of the first speech include: a tone, a volume, a pitch, an inflection, a timbre, or a speed of the first speech.
10. (Original) The method of claim 8, wherein the audio further includes second speech of the second user and the method further comprises: identifying one or more first words indicating a lack of understanding in the first speech; identifying one or more second sound characteristics of the second speech; and identifying one or more repeated words in the second speech, wherein determining the accuracy of the transcription is further based on the one or more first words, the one or more second sound characteristics, and the one or more repeated words.
11. (Original) The method of claim 10, wherein the first words indicating a lack of understanding include: requests for the second user to repeat one or more portions of the second speech, question words, and apologies.

P
12. (Original) The method of claim 10, wherein the one or more second sound characteristics of the second speech include: an increasing volume or a decreasing speed of the second speech.


13. (Original) The method of claim 8, further comprising: obtaining image data of the communication session between the first device of the first user and the second device of the second user, the image data including images of the first user; and identifying one or more facial expressions of the first user in the image data, wherein determining the experienced emotion of the first user is further based on the one or more facial expressions.
14. (Currently amended) A system comprising: one or more processors; and one or more non-transitory computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, the operations comprising: obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication verbal such that the audio includes first speech of the first user and second speech of the second user; obtaining a transcription of the second speech of the second user; identifying one or more first sound characteristics of the first speech of the first user; identifying one or more first words in the transcription indicating a lack of understanding  of the first user of the second speech based on the one or more first sound characteristics, determining an experienced emotion of the first user; and based on the experienced emotion and the one or more first words, determining an accuracy of the transcription of the second speech. 
15. (Original) The system of claim 14, wherein the first sound characteristics of the first speech include: a tone, a volume, a pitch, a timbre, and a speed of the first speech.
16. (Currently amended) The system of claim, wherein the operations further comprise:obtaining a second transcription of the first speech of the first user; and identifying one or more second words in the second transcription indicating a lack of understanding of the first user of the second speech, wherein the accuracy of the transcription of the second speech is determined further based on the second words.
17. (Currently amended) The system of claim 14, wherein the operations further comprise : identifying one or more second sound characteristics of the second speech; and wherein determining the accuracy of the transcription of the second speech is further based on the one or more second sound characteristics
18. (Original) The system of claim 17, wherein the one or more second sound characteristics of the second speech include: an increasing volume of the second speech or a decreasing speed of the second speech.



19. (Original) The system of claim 14, wherein the operations further comprise: obtaining image data of the communication session between the first device of the first user and the second device of the second user, the image data including images of the first user; and identifying one or more facial expressions of the first user in the image data, wherein determining the experienced emotion of the first user is further based on the one or more facial expressions.
20. (Original) The system of claim 14, wherein the operations further comprise: determining a first topic of the communication session; based on the first topic, identifying an expected emotion for the first user; and based on the expected emotion and the experienced emotion, determining an unexpected emotion of the first user, wherein determining the accuracy of the transcription of the second speech is further based on the unexpected emotion.




6.	Independent claims 1, 8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 14 of allowed application 16/394,316. Claim1 of allowed application does not have limitation “determining an experienced emotion of the first user; and based on the experienced emotion and the one or more first words,”.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have speech characteristic or audio characteristic includes the emotion of the voice or the speech  in Marc White (US2013/0018656) in view of 9US 2017/0169812) in further view of Schuyler Cullen (US 2016/0353056) to teach this.  
7.	Similarly, the dependent claim 2-7, 9-13 and 15-20 are rejected based on the rejection of the non-statutory double patenting rejection based on the allowed application 16/394,316.

Allowable Subject Matter

8.	Claim 1-20 are allowable but are rejected based on the non-statutory rejection of the allowed application 16/392,316. However, filing a terminal disclaimer will withdraws the rejection.	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677